DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 11 is allowable. The restriction requirement as set forth in the Office action mailed on 03/31/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claim 14, directed to at least one of the non-elected Invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 11, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, a method for forming a semiconductor device, comprising: forming a dielectric layer to surround the semiconductor layer after forming the semiconductor layer: planarizing the dielectric layer until an upper surface of the semiconductor layer is exposed; etching away an upper portion of the semiconductor layer thereby remaining a lower portion of the semiconductor layer over the isolation structure; forming a protection layer over the lower portion of the semiconductor layer; and forming a metal layer over the protection layer. Claims 12-16 are allowed because of their dependency to the allowed base claim 11.
With respect to claim 1, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, a method for forming a semiconductor device, comprising: the third dummy gate stack is between the first dummy gate stack and the second dummy gate stack; forming a spacer element to cover a sidewall of the third dummy gate stack and an upper surface of the first fin structure after forming the first, second and third dummy gate stacks; partially removing the third dummy gate stack such that a semiconductor layer of the third dummy gate stack remains over the substrate; forming a protection layer over the semiconductor layer; and replacing the first dummy gate stack and second dummy gate stack with a first gate stack and a second gate stack, respectively. Claims 2-9 are allowed because of their dependency to the allowed base claim 1.
With respect to claim 17, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, a method for forming a semiconductor device, comprising: forming a mask layer to cover the first dummy gate stack, wherein the mask layer has an opening exposing the second dummy gate stack; removing an upper portion of the second dummy gate stack thereby remaining a lower portion of the second dummy gate stack over the substrate; removing the mask layer; removing the first dummy gate stack; and forming a first conductive fill layer and a second conductive fill layer over the center portion of the fin structure and the lower portion of the second dummy gate stack, respectively. Claims 18-20 are allowed because of their dependency to the allowed base claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818